Allowable Subject Matter
Claims 1, 3-7 and 12-16 are directed to an allowable product.
The restriction requirement as set forth in the Office action mailed on September 15, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 8-11 and 18-20, directed to the process of making or using an allowable product, is no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-11 and 18-20, previously withdrawn from consideration as a result of a restriction requirement, are hereby REJOINED and fully examined for patentability under 37 CFR 1.104.
Claims 8-11 and 18-20 are also allowed.
In view of the withdrawal of the restriction requirements as to the rejoined inventions, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
The following is an examiner’s statement of reasons for allowance: The closest prior art, such as US Pub No. 2008/0241494 to Ardiff, and GB-825,893 to Thompson & Co., do not teach 2 and including at least one adipic acid ester and a fibrous textile substrate superimposed on the second face of the web. Specifically Ardiff does not teach the inclusion of an adipic acid ester or that the binder consists of a copolymer of vinyl pyrrolidone and vinyl acetate. Thompson only teaches the use of adipic acid as a plasticizer broadly for vinyl acetate copolymers. It would not have been obvious to modify the teachings of Ardiff to include a copolymer of vinyl pyrrolidone and vinyl acetate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT TATESURE/Primary Examiner, Art Unit 1786